EXHIBIT 10.17

[logo.jpg]

















Kanis SA










Dear Dr. Kanis,







The following documents the agreed to changes in terms for the loans from Kanis
SA to Clean Diesel Technologies, Inc.  










Loan




Principal

Interest Rate

Current Maturity Date




Other Features




Revised Terms

1

$1,500,000

8%

June 30, 2015

Payment Premium of $150,000 due at maturity

Maturity Date and Payment Premium Revised to 10/1/2016.  

2

$3,000,000

8%

April 11, 2016

Convertible into no more than 250,000 shares at $4.00 each. Callable by Lender
at July 1, 2015.  

Maturity Date Revised to 10/1/2016.  Loan is no longer callable by Lender.  

3

$3,000,000

8%

July 27, 2015

None

Maturity Date Revised to 10/1/2016.







In consideration of the above changes to the loans from Kanis SA to CDTi, Kanis
SA will be granted 80,000 warrants with a strike price of $1.75 and a term of 5
years.  




Agreed upon this date: November 11, 2014







Kanis SA

 Clean Diesel Technology, Inc.

by: /s/John A. Kanis

 by: /s/ David E. Shea

its: Director

 its: Chief Financial Officer














1621 Fiske Place, Oxnard, California   93033  ●  Tel 1-805-486-4649  ●  Fax
1-805-205-1333  ●  www.cdti.com